DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/01/2021.  These drawings are acceptable.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (20150173254) in view of Brasz (7289325), Huang (20190257211), Zipperer (20170082029), Schofield (20190218972), Poumarede (20170002744).
Regarding claim 1:
Rodriguez discloses:
a starter/generator (20 Fig 1) arrangement, comprising: 
a starter/generator having a start mode [0013, 0020] and a generate mode [0017]; 
a power converter (28 Fig1, incorporates detail 300 Fig 3A, as explained in [0017]) electrically connected to the starter/generator (20), the power converter configured to flow start mode electrical power in a first direction from a power source to the starter/generator in the start mode ([0013], motor/generator 20 to provide starting power to engine 12 during startup), the 
a plurality of solid-state switch devices ([0027] controller 332 configured to check on switches 312, 322 in Fig 3B) operatively associated with a controller (332);
a processor (power converter 300 includes a controller 332 which may include a processor [0024] ll. 1-10) operatively connected to the power converter;
a memory disposed in communication with the processor and having instructions recorded (“configured to execute computer-readable instructions” and “computer-executable instructions maintained in a database” [0024]) thereon that cause the processor to: 
flow the start mode electrical power through the power converter in the first direction (“control the distribution of power across the system 300” [0024], and “The modular power electronics distribution system 300 may be operable to convert the power input into an appropriate electrical power for various loads and/or sources, including but not limited to […] starter generators” [0017], [0013] motor/generator 20 to provide starting power to engine 12 during startup);
cool the power converter by vaporizing the coolant disposed within the power converter (“controller 332 may be configured to control the distribution of coolant via the metering and cutoff valves” [0024] and “The controller 332 may monitor and regulate the thermal energy dispersed across the system 300. The controller 332 may be configured to control the flow of coolant between and within each module 302 via the cooling system” [0030]) while flowing the start mode electrical power through the power converter in the first direction; and 

Additionally, processors and recorded instructions can be programed to enable the system to perform operations as needed/desired. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Rodriguez is silent on a coolant circuit having a pump and a condenser in fluid communication with the power converter, 
wherein the pump is fluidly coupled to the condenser through the power converter to cool the power converter by storing heat in a coolant disposed within the coolant circuit while flowing the start mode electrical power in the first direction through the power converter,
an active rectifier; 
the plurality of solid-state switch devices operatively associated with the controller via a pulse width modulation signal to convert power flowing through the power converter;

the processor having instruction to cause the power converter to cease flowing the start mode electrical power through the power converter upon start of a gas turbine engine operatively associated with the starter/generator.
However, Brasz teaches: a gas turbine system having
a coolant circuit (Fig. 5) having a pump (14) and a condenser (13) in fluid communication with the power converter (33), 
wherein the pump is fluidly coupled to the condenser through the power converter (liquid refrigerant passing along line 36 to the cold plate of the power converter 33, and the refrigerant vapor then passing back to the condenser 15, Col. 4 ll. 30-32) to cool the power converter by storing heat in a coolant (“the flashing of the refrigerant into the cold plate quickly and substantially reduces the temperature of the cold plate” Col. 3 ll. 57-59) disposed within the coolant circuit while flowing the start mode electrical power in the first direction through the power converter.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the starter/generator of Rodriguez to incorporate Brasz’ coolant circuit having a pump and a condenser in fluid communication with the power converter, wherein the pump is fluidly coupled to the condenser through the power converter to cool the power converter by storing heat in a coolant disposed within the coolant 
	Rodriguez in view of Brasz is silent on an active rectifier.
However, Huang teaches a power conversion system such that “when utilizing active rectifiers such as solid state devices, the power conversion systems can have lower failure rates, and increased reliability” [0037].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the starter/generator arrangement taught by Rodriguez in view of Brasz by having an active rectifier, as taught by Huang, in order to reduce the power conversion failure rate and increase reliability, as taught by Huang [0037].
Rodriguez in view of Brasz and Huang is silent on a pulse width modulation signal to convert power flowing through the power converter.  
However, Zipperer teaches:
a controller 50 via a pulse width modulation [0062] signal to convert power flowing through the power converter.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to configure the controller of Rodriguez in view of Brasz and Huang to make use of pulse-width modulation via the controller to control the solid-state switch devices, as taught by Zipperer, in order to control the final charging voltage of the storage means and limit the maximum charging current, as taught by Zipperer [0061-0065].
Rodriguez in view of Brasz, Huang, and Zipperer is silent on a housing with an interior; a cold plate arranged within the interior of the housing and bounding the coolant circuit extending through the housing, wherein the plurality of solid-state switch devices are arranged within the interior of the housing, the plurality of solid-state switch devices connected to the cold plate arranged on a side of the cold plate opposite the coolant circuit.
However, Schofield teaches housings used to protect heat sensitive items, such as electronics [0003].
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the starter/generator arrangement of Rodriguez in view of Brasz, Huang, and Zipperer and encase the power converter in a housing, as taught by Schofield, in order to protect it from the heat since “temperatures in the under-cowl area may reach several hundred degrees Fahrenheit”, as taught by Schofield [0003].
Brasz further teaches a cold plate (Fig. 4, Col. 4 ll. 1) and solid-state switch devices (“The inverter function is accomplished by the sequential operation of a great number of switching mechanisms commonly referred to as IGBT's, insulated heat bipolar transistors).
Because of the required rapid switching operation, the IGBT's tend to generate a great deal of heat which, if not dissipated, will quickly burn out the transistors. It has therefore become conventional practice to mount the IGBT's 21 on a cold plate 22 (Col. 3 ll. 36-43).  Brasz further teaches the cooling of IGBTs “allows more current to be passed through the IGBT's, such that the power switching capacity of the solid state hardware increases substantially thereby increasing the power density by 50 to 65 100%, thus reducing the cost of power conversion equipment by the same percentage” (Col. 3, ll. 62-67).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the starter generator arrangement of Rodriguez in view of Brasz, Huang, and Zipperer to utilize the solid state switch devices mounted on a cold plate as taught by Brasz, and place them inside the converter housing and transfer the heat to the coolant in order to substantially increase the power density and reduce the cost of power conversion, as taught by Brasz (Col. 3 ll. 62-67).
Rodriguez in view of Brasz, Huang, Zipperer, and Schofield is silent on the processor having instruction to cause the power converter to cease flowing the start mode electrical power through the power converter upon start of a gas turbine engine operatively associated with the starter/generator.
However, Poumarede teaches a method for starting a turbine engine, “When the EECU 142 detects that the speed NG of the shaft of the compressor 164 of the gas generator 160 exceeds an end-of-starting threshold (threshold from which the turboshaft engine operates independently), it deactivates the starting accessories 168 via the line 149, and also the logic signal SL2” [0114]
“On deactivation of the logic signal SL2, the electrical master box 141 opens the contactor 133 (deactivation of the control signal via the line 143), thereby switching off the electrical power supply to the starter 120” [0115]
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the starter/generator arrangement having a coolant circuit of Rodriguez in view of Brasz, Huang, Zipperer, and Schofield and incorporate instructions to remove electrical power flowing into the starter/generator once the starting sequence is completed and the engine can operate independently, as taught by 
Regarding claim 11
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede discloses the invention as discussed for claim 1. 
Rodriguez further discloses:
The starter/generator arrangement of claim 1, further comprising a starter/generator lead (330 in Fig. 3A) electrically connecting the power converter (300 is part of the power conversion/distributions system [0017]) to the starter/generator (330 in communication with a starter/generator, [0023]).  
Regarding claim 12
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede discloses the invention as discussed for claim 11. 
Rodriguez further discloses:
The starter/generator arrangement of claim 11, wherein the start mode electrical power flows from the power converter to the starter/generator through the starter/generator lead in the first direction (“the module 302 may be configured to
provide power for a 28 V DC load, 400 Hz loads, High Frequency loads, supply 115 V three-phase power to AC loads, provide power to motor/generator” [0020] and 302 is part of 300).
Regarding claim 13
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede discloses the invention as discussed for claim 11. 

wherein the generate mode electrical power flows from the starter/generator to the power converter through the starter/generator lead in the second direction (“The modular power electronics distribution system 300 may be operable to convert the power input into an appropriate electrical power for various loads and/or sources, including but not limited to […] starter generators” [0017]).
Regarding claim 14
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede discloses the invention as discussed for claim 11. 
Rodriguez further discloses:
wherein the starter/generator lead includes an A-phase lead, a B-phase lead, and a C-phase lead electrically connecting the power converter to the starter/generator (three-phase [0020]).   
Regarding claim 16
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede discloses the invention as discussed for claim 1. 
Rodriguez further discloses:
wherein the instructions further cause the processor to: flow the generate mode electrical power through the power converter in the second direction (“control the distribution of power across the system 300” [0024], and “The modular power electronics distribution system 300 may be operable to convert the power input into an appropriate electrical power for various loads and/or sources, including but not limited to […] starter generators” [0017]); and 
.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede, as applied to claim 1 above, and further in view of Pfutze (20180202695).
Regarding claim 4
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede discloses the invention as discussed for claim 1. 
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede is silent on wherein the coolant includes ethoxy-nonafluorobutane.
However, Pfutze teaches ethoxy-nonafluorobutane [0044] as a heat transfer fluid.  Pfutze further teaches that this selection is based on “the temperature range within which it definitely retains its phase, the ability to absorb and store heat, e.g. ambient heat, in particular at low temperatures, even at temperatures below freezing, even in the lower negative range (heat capacity) as well as the ability to absorb and give off heat quickly have to be taken into account” [0044].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the starter/generator arrangement of .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede, as applied to claim 1 above, and further in view of Gao (20210153392).
Regarding claim 6
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede discloses the invention as discussed for claim 1. 
Brasz further teaches: wherein the coolant circuit (Brasz teaches coolant circuit in Fig 5) comprises: 
a supply conduit (Fig. 5, line between condenser 13 and pump 14) fluidly coupling the condenser 13 to the pump 14; 
an intermediate conduit fluidly coupling the pump to the power converter; and 
a return conduit (Fig 5, 37 and small segment of 28 from 37-28 junction and 13) fluidly coupling the power converter 33 to the condenser 13.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the starter generator arrangement of Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede with the conduit and order of components as taught by Brasz and discussed above, in order to allow the liquid refrigerant to pass through the power converter and the vapor to pass back to the condenser, as taught by Brasz (Col. 4, ll. 30-33).
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede is silent on wherein the condenser is arranged above the power converter relative to gravity.  
However, Gao teaches a cooling system for electronics where the “a condenser that is positioned above the IT cooling module and is configured to condense the vapor back into liquid coolant” [0018], Fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the starter generator arrangement of Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede to place the condenser above the power converter, equivalent to the IT cooling module since they are both the sources of heat, as taught by Gao, in order to allow the vapor to flow into the condenser and return back into liquid coolant, as taught by Gao [0018].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede and Gao, as applied to claim 6 above, and further in view of Kameya (8033796), Fan (10111366) and Kwiatkowski (10687652).
Regarding claim 7
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, Poumarede and Gao discloses the invention as discussed for claim 6. 
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, Poumarede and Gao is silent on the power converter arranged above the intermediate conduit relative to gravity.  
However, Kameya teaches a cooling system for electronics, which includes a pump 80 arranged below a heat exchanger 65, which is attached to an electronic heat source (CPU) 62 (analogous to the power converter since they are both heat sources), relative to gravity, as seen in 
Furthermore, Fan teaches a cooling system where the heat source (heat exchanging component 11, Fig. 1) is located below a heat dissipation component (heat exchanging component 13) (Col. 2 ll. 64 – Col. 3 ll. 3).  Fan further teaches: “the low-temperature cooling liquid is heated by heat 25 exchange, the temperature thereof is increased and bubbles are generated, and the rising of the bubbles can generate a power for circulation” (Col. 3 ll. 25-28).  
Kwiatkowski teaches a device with a pump. Kwiatkowski teaches “air bubbles are advantageously excluded from the water entering an inlet 46 of the pump 44 flow through the pump 44 to prevent cavitations. If the air bubbles are not excluded, they will displace the water in the outflow and thereby reduce the actual outlet flow rate of the water for a given pump speed. In such case, the actual flow rate of the water for a given pump speed varies depending upon how much air is in the flow. The water flow rate thus becomes indeterminate” (Col. 9 ll. 15-23).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the starter generator arrangement of  Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede and Gao to place the power converter above the intermediate conduit relative to gravity, allowing the pump to be placed below the power converter relative to gravity as taught by Kameya, in order to prevent the bubbles in the coolant, generated by the heat transfer from the power converter as taught by Fan, from flowing into the pump and causing cavitation which would cause the actual flow rate to vary, as taught by Kwiatkowski and discussed above.

Regarding claim 9
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, Poumarede and Gao discloses the invention as discussed for claim 6. 
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, Poumarede and Gao is silent on wherein the pump is arranged below the power converter relative to gravity.  
However, Kameya teaches a cooling system for electronics, which includes a pump 80 arranged below a heat exchanger 65, which is attached to an electronic heat source (CPU) 62 (analogous to the power converter since they are both heat sources), relative to gravity, as seen in Fig. 6.
Furthermore, Fan teaches a cooling system where the heat source (heat exchanging component 11, Fig. 1) is located below a heat dissipation component (heat exchanging 
Kwiatkowski teaches a device with a pump. Kwiatkowski teaches “air bubbles are advantageously excluded from the water entering an inlet 46 of the pump 44 flow through the pump 44 to prevent cavitations. If the air bubbles are not excluded, they will displace the water in the outflow and thereby reduce the actual outlet flow rate of the water for a given pump speed. In such case, the actual flow rate of the water for a given pump speed varies depending upon how much air is in the flow. The water flow rate this becomes indeterminate” (Col. 9 ll. 15-23).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the starter generator arrangement of  Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede and Gao to place the pump below the power converter relative to gravity, as taught by Kameya, in order to prevent the bubbles in the coolant, generated by the heat transfer from the power converter as taught by Fan, from flowing into the pump and causing cavitation which would cause the actual flow rate to vary, as taught by Kwiatkowski and discussed above.
It has been held that [when] all the claimed elements were known in the prior art (in the instant case, the pump, the power converter/heat source) and one skilled in the art could have combined the elements as claimed by known methods (placing the pump below the source of heat, power converter, in this case) with no change in their respective functions (the pump continues to pump the fluid and the converter, or the cold plate to be precise, continues to transfer heat into the coolant fluid), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (a controlled flow of the fluid, without .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede, as applied to claim 1 above, and further in view of Sheridan (20130098058).
Regarding claim 10
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede discloses the invention as discussed for claim 1. 
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede is silent on an accessory gearbox connected to the starter/generator and the pump.  
However, Sheridan teaches an accessory gearbox 54 connected to a starter/generator (generator 66A, starter 66D, and also “generator 66A and starter 66D can be combined as a starter/generator” [0016]), and pumps 66B and 66C.  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to combine the starter/generator arrangement of Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede with the accessory gearbox taught by Sheridan, in order to drive accessories as taught by Sheridan [0002] and allow the starter/generator to provide electrical power, start the engine and the pump to pump coolant throughout engine components as required and known in the art.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede, as applied to claim 1 above, and further in view of Vondrell (20180305036).
Regarding claim 18
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede discloses the invention as discussed for claim 1. 
Rodriguez further teaches:
A gas turbine engine, comprising: a fan 202 supported for rotation about a rotation axis; a fan shroud 226 extending about the fan and axially along the rotation axis, the fan shroud bounding a fan duct defined between the fan shroud and the rotation axis; and a starter/generator (20, in Fig.1) arrangement as recited in claim 1.
Rodriguez in view of Brasz, Huang, Zipperer, Schofield, and Poumarede is silent on wherein the starter/generator arrangement is arranged within the fan duct.  
However, Vondrell teaches a starter/generator (electric generator 56, Fig. 2 and also “the electric generator 56 may further be configured as a “motor/generator”, such that it may function as a motor when electrical power is provided thereto” [0053]) arrangement is arranged within the fan duct (motor/generator 56 is seen within the nacelle 138, Fig. 2, that “circumferentially surrounds the fan” [0051]).   
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the gas turbine engine of Rodriguez in view of Brasz Huang, Zipperer, Schofield, and Poumarede and add the Vondrell nacelle around the fan and the engine, including the accessories such as the motor/generator and its associated .

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Brasz.
Regarding claim 19
Rodriguez discloses: 
A method of cooling a power converter, comprising: 
at a starter/generator (20, Fig. 1) having a start mode [0013, 0020] and a generate mode [0017],
a power converter (28, Fig.1, incorporates 300, Fig. 3A, as explained in [0017]) electrically connected to the starter/generator 20, and 
flowing start mode electrical power through the power converter in a first direction while in the start mode [0013]; 
communicating the start mode electrical power to the starter/generator from a power source 30; 
Rodriguez is silent on: 
a coolant circuit including a pump and a condenser in fluid communication with the power converter, the power converter fluidly coupling the pump to the condenser,
cooling the power converter by storing heat in a coolant disposed within the coolant circuit while flowing the start mode electrical power through the power converter in the first direction.  
However, Brasz teaches:

cooling the power converter by storing heat in a coolant disposed within the coolant circuit (“the flashing of the refrigerant into the cold plate quickly and substantially reduces the temperature of the cold plate” Col. 3 ll. 57-59) while flowing the start mode electrical power through the power converter in the first direction.  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the starter/generator of Rodriguez to incorporate Brasz’ coolant circuit, in order to protect the power converter from damage since Brasz teaches that “without cooling this dissipated heat, the temperatures of solid state junctions in the IGBT's would exceed the maximum values, and the transformers would be permanently damaged” Col. 1 ll. 31-33).
Regarding claim 20
Rodriguez in view of Brasz teaches the method of claim 19.
Rodriguez further discloses:
flowing generate mode electrical power in a second direction through the power converter in the generate mode [0023]; communicating the generate mode electrical power from the starter/generator to an electrical load (“control the distribution of power across the system 300” [0024], and “The modular power electronics distribution system 300 may be operable to convert the power input into an appropriate electrical power for various loads and/or sources, including but not limited to […] starter generators” [0017]); and 
.  

Response to Arguments
i.	Applicant's arguments filed on 10/01/2021 have been fully considered but they are not persuasive. Applicant states that claim 1 has been amended to include limitation of previous claims 2, 3, 5, 15, and 17, in which the cited art fails to teach in combination of features.
	Although claim 1 has been amended and the cite arts of Rodriguez in view of Brasz no longer teach newly amended claim 1, the references applied in the previous office action mailed on 07/01/2021 for the rejection of claims 2, 3, 5, 15, and 17 are still applicable:
Huang teaches utilizing active rectifiers to increased reliability [0037] (claim 2 previously)
Zipperer teaches: a controller 50 via a pulse width modulation [0062] (claim 3 previously)
Schofield teaches housings used to protect electronics [0003] (claim 5 previously)
Rodriguez teaches a processor [0024] (claim 15 previously)
Poumarede teaches at an end-of-starting of a gas turbine, the controller deactivates the starting accessories and switch off the electrical power supply to the starter [0115]	 (claim 17 previously).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741